 


109 HR 4828 IH: Cops for Kids Act
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4828 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Boswell introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide grants to units of local government and States to hire personnel to monitor the activities of sex offenders. 
 
 
1.Short titleThis Act may be cited as the Cops for Kids Act. 
2.Grant Program 
(a)In GeneralThe Attorney General may make grants to States and units of local government to develop programs to hire personnel to monitor the activities of sex offenders in the community. 
(b)PriorityIn awarding a grant under this Act, the Attorney General shall give priority to a unit of local government or State with the greatest need as determined by the number of sex offenders in such unit of local government or State. 
(c)Matching fundsTo be eligible to receive a grant under this Act, A State or unit of local government shall contribute not less than 50 percent of the costs of developing a sex offender monitoring program, including hiring personnel and providing training. 
3.Uses of fundsA grant awarded under this Act may be used to develop a monitoring program of sex offenders, including— 
(1)hiring personnel;  
(2)developing training programs for such personnel; and 
(3)purchasing equipment for the program. 
4.DefinitionFor purposes of this Act— 
(1)the term sex offender means an individual required by law to register as a sex offender; 
(2)the term State means each of the fifty States, the District of Columbia, Puerto Rico, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, Guam, and American Samoa; and  
(3)the term unit of local government means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State. 
5.Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of fiscal years 2007 through 2012 to carry out this Act.  
 
